Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 and 02/07/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanuki  ( US 2020/0286842 A1).
Pertaining to claim 1, Sanuki teaches ( see fig11-18) A semiconductor device comprising:
a first substrate[19];
a first insulating film [15] disposed on the first substrate;
a first plug [44] disposed in the first insulating film;
a first layer[13/14/45] disposed on the first insulating film[15];
a first metal layer[43] disposed on and electrically connected to the first plug[44]; and
a second metal layer[20] including (i) a first portion[46] provided in the first layer[13] and (ii) a second portion [47] disposed on the first layer[13/14/45] and electrically connected to the first metal layer[43].
Pertaining to claim 2, Sanuki teaches ( see fig11-18) The semiconductor device according to claim 1, wherein the first layer [13/14/45] includes a second substrate[13]( see para 0088).
Pertaining to claim 3, Sanuki teaches ( see fig11-18) The semiconductor device according to claim 2, wherein the first layer[13/14/45] further includes a second insulating film [14/45] disposed on an upper surface and a side surface of the second substrate[13].
Pertaining to claim 6, Sanuki teaches ( see fig11-18) The semiconductor device according to claim 1, wherein:
the first plug[44] includes N plugs ( see fig13-14), N being an integer of at least 2; and the first metal layer[43] includes N metal layers provided on the N plugs.
Pertaining to claim 7, Sanuki teaches ( see fig11-18) The semiconductor device according to claim 1, wherein:
the first plug[44] includes N plugs, N being an integer of least 2; and
the first metal layer[43] includes one metal layer disposed on the N plugs[44].
Pertaining to claim 8, Sanuki teaches ( see fig.18) The semiconductor device according to claim 1, wherein the second portion of the second metal layer includes a bonding pad[P] (in fig18).
Pertaining to claim 9, Sanuki tecahse ( see fig11-18) A semiconductor device comprising:
a first insulating film[15];
a first plug [44] disposed in the first insulating film[15];
a substrate[13]  disposed on the first insulating film[15];
a first metal layer[43] disposed on and electrically connected to the first plug[44]; and
a second metal layer[20] including (i) a first portion[46] provided in the substrate[13] and (ii) a second portion [47] disposed on the substrate [13] and electrically connected to the first metal layer[43].
Pertaining to claim 10, Sanuki tecahse ( see fig11-18) The semiconductor device according to claim 9, further comprising a second insulating film [14/45] provided on an upper surface and a side surface of the substrate[13], wherein the first portion[46] is disposed in the substrate[13] and the second insulating film[14/45], and the second portion[47] is disposed on the substrate [13] and the second insulating film[14/45].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki  ( US 2020/0286842 A1) in view Ochi et al,( US 20100227461 A1).
Pertaining to claim 4, Sanuki teaches ( see fig11-18) the semiconductor device according to claim 3, but is silent   wherein the first plug contains a first metal element, and
the first metal layer contains a second metal element different from the first metal element ,
however in the same field of endeavor, Ochi teaches  wherein a first plug [42] contains a first metal element( tungsten), and
the first metal layer[44] contains a second metal element ( aluminum ) different from the first metal element. In view of Ochi, it would have been obvious to one of ordinary skill in the art to use these preferred materials for specific structures since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki  ( US 2020/0286842 A1) in view Lee  et al,( US 6071773 A).
Pertaining to claim 5, Sanuki teaches ( see fig11-18) The semiconductor device according to claim 4, wherein  the second metal element[20] includes at least one of an aluminum (Al) element, a hafnium (Hf) element, or a zirconium (Zr) element ( see para 0043) ; and silent about  wherein the first metal element includes a tungsten (W) element
However, viewing the prior reference as a whole, it would have been obvious to one having a ordinary skill in that art at the time the invention was made to use these preferred materials in the forming of an interconnect or plug structure ( as evidence by Lee wherein both the plug and the interconnect use the preferred material of tungsten as it well known in the art  and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 



Allowable Subject Matter
Claim11-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819